In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00451-CV
     ___________________________

          IN RE D.M.L., Relator




             Original Proceeding
481st District Court of Denton County, Texas
        Trial Court No. 21-6418-393


 Before Birdwell, Womack, and Walker, JJ.
 Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

                                 I. INTRODUCTION

      In this original proceeding arising out of a divorce case, relator D.M.L.

(Husband) seeks mandamus relief from the trial court’s order requiring him to pay

interim attorney’s fees to real party in interest K.L. (Wife). Because the trial court

clearly abused its discretion and because Husband lacks an adequate remedy by

appeal, we conditionally grant mandamus relief and order the trial court to vacate its

October 20, 2022 “Order on Petitioner’s Motion for Interim Attorney’s Fees.”

                                 II. BACKGROUND

      Husband and Wife married in April 2008. Prior to marriage, they entered into

a premarital agreement, which contained provisions addressing the characterization of

their property—whether acquired before or after marriage—and delineating the

parties’ respective rights and obligations in the event of a divorce proceeding.

Specifically, the agreement provides, among other things, that no joint or community

property would be created during the parties’ marriage; that all marital property would

be owned by the separate estates of the parties; and that no community estate would

be created during the marriage. Further, Husband and Wife agreed that in the event

of divorce, the parties would each be responsible for their own attorney’s fees and

expenses and that neither party would be required to pay interim attorney’s fees,

expenses, or costs to the other during the pendency of the divorce proceeding.

      In July 2021, Wife sued for divorce. Husband countersued shortly thereafter.

                                          2
      On August 10, 2021, Judge Robison, presiding judge of the 393rd Judicial

District Court,1 held a hearing on the parties’ requests for temporary orders and

Wife’s request for a protective order. Judge Robison named Husband and Wife joint

managing conservators of their children and awarded Wife the exclusive right, within

certain parameters, to designate the children’s primary residence.       Husband was

awarded visitation under the standard possession order and was ordered to pay child

support and medical support. Husband was also ordered to pay Wife $5,000 in

interim attorney’s fees on the basis that such fees were “necessary for [Wife’s counsel]

to conduct discovery and properly prepare for trial and to protect the best interest of

the children.” Wife’s request for a protective order was denied.

      In August 2022, Wife filed a motion seeking additional interim attorney’s fees

from Husband.       The motion alleged that because Wife owed her attorneys

approximately $15,000 and had no funds in trust to cover the expected costs of

mediation and trial, her attorneys would be forced to withdraw unless Husband was

ordered “to pay interim attorney’s fees and to equalize fees going forward.” The

motion further alleged that Husband was “in possession of substantially more

community funds and other community assets” than Wife and had possession of large




      1
        Though the parties’ divorce proceeding was originally assigned to the 393rd
District Court, it was transferred to the 481st District Court in March 2022.

                                           3
quantities of gold as well as access to hundreds of thousands of dollars in cash.2

Significantly, the motion did not reference the parties’ children—much less assert that

the requested interim attorney’s fees were necessary for the children’s safety and

welfare.

      Husband filed a response objecting to Wife’s motion for interim attorney’s

fees. In his response, to which he attached a copy of the premarital agreement,

Husband argued that Wife was estopped from seeking interim attorney’s fees and that

in any event, she was not entitled to the requested fees.

      On October 7, 2022, the trial court held a hearing on Wife’s motion for interim

attorney’s fees. At the hearing, Wife’s counsel asserted for the first time that the

interim attorney’s fees were necessary for the safety and welfare of the children—and

that the premarital agreement therefore did not bar the payment of such fees. The

trial court initially indicated that it would grant the motion based solely on the

pleadings and the arguments of counsel, but Husband’s counsel vehemently objected

and insisted that evidence was necessary. After Wife’s counsel stated that she did not

object to presenting evidence, the trial court heard testimony from Wife, Husband,

and Wife’s attorney.




      2
       Because, as noted above, the parties’ premarital agreement provides that no
community property or community estate would be created during the marriage, it is
unclear to what “community funds” or “other community assets” the motion refers.


                                            4
      While much of the testimony presented at the hearing concerned Wife’s and

Husband’s current assets, Wife and her attorney were questioned regarding the basis

for their assertion that the requested interim fees were necessary for the children’s

safety and welfare. However, Wife was unable to specifically articulate why the

interim fees were necessary to protect the children’s safety and welfare.3 Wife’s

attorney stated in broad terms that the interim fees requested were for past work done

and future work to be done for child-related issues and presented a table purportedly

summarizing her firm’s fees incurred for issues affecting the children as of the date of

the hearing as well as her firm’s invoices through September 15, 2022.

      Following the hearing, the trial court entered an order requiring Husband to

pay the following amounts to Wife’s attorneys “for the safety and welfare of the

children” pursuant to Section 105.001 of the Texas Family Code: $12,077.50 for

work done through October 5, 2022, and an additional $15,000 to be held in trust for




      The extent of Wife’s testimony on this key issue is contained in the following
      3

exchange:

             Q:     How? How is it for the safety and welfare of your
                    children?

             A:     I mean that is a long story. I – I had to get a protective
                    order against [Husband]. I had to file for divorce from him
                    because I feared for my life. Okay. I have to protect them
                    by divorcing him, and I’m incurring significant legal fees as
                    a result.

                                           5
future fees and expenses.        Husband filed the present petition for mandamus

challenging that order.4

                                    III. DISCUSSION

A. Standard of Review

      Mandamus relief is an extraordinary remedy. In re Acad., Ltd., 625 S.W.3d 19,

25 (Tex. 2021) (orig. proceeding). The party seeking mandamus relief must show

both that the trial court clearly abused its discretion and that the party has no

adequate remedy by appeal. In re Allstate Indem. Co., 622 S.W.3d 870, 875 (Tex. 2021)

(orig. proceeding).

      “A trial court has no ‘discretion’ in determining what the law is or applying the

law to the facts. Thus, a clear failure by the trial court to analyze or apply the law

correctly will constitute an abuse of discretion and may result in appellate reversal by

extraordinary writ.”       Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig.

proceeding). Further, challenges to the legal and factual sufficiency of the evidence

are relevant factors in determining whether or not a trial court abused its discretion.

In re Rogers, 370 S.W.3d 443, 445 (Tex. App.—Austin 2012, orig. proceeding). Thus,

in evaluating whether a trial court abused its discretion, “we must engage in a two-

pronged inquiry, asking (1) whether the trial court had sufficient information on


      4
         Contemporaneously with his petition for mandamus, Husband filed a motion
seeking an emergency stay of the divorce proceedings, including the order requiring
Husband to pay interim attorney’s fees. This motion, which has been carried with the
case, is rendered moot by our decision on the merits of the petition.

                                            6
which to exercise its discretion; and, if so, (2) whether the trial court erred in its

application of discretion based on that information.” Id. (citing Zeifman v. Michels,

212 S.W.3d 582, 587–88 (Tex. App.—Austin 2006, pet. denied)).

B. Did Husband Preserve the Error?

      In her response brief, Wife asserts that because Husband’s only objections to

the form of the trial court’s order concerned the deadline for the payment and the

source of the funds, Husband has failed to preserve the issues he raises in his petition.

We disagree.

      For a complaint to be preserved for appellate review, the record must show

(1) that the party presented a timely objection to the trial court that states the grounds

for the ruling sought “with sufficient specificity to make the trial court aware of the

complaint” and (2) that the trial court ruled—or refused to rule—on the objection.

Tex. R. App. P. 33.1(a); see DHI Holdings, LP v. Deutsche Bank Nat’l Trust Co.,

650 S.W.3d 522, 525 (Tex. App.—Houston [14th Dist.] 2021, pet. filed) (supp. op. on

reh’g). Here, Husband filed a written response objecting to Wife’s motion on the

grounds that the premarital agreement precluded her from seeking interim attorney’s

fees and that the court could not award attorney’s fees to “even the financial playing

field.” In addition, Husband repeatedly objected to Wife’s fee request throughout the

hearing on the motion, raising both arguments he now asserts in his petition for

mandamus—that the premarital agreement prohibits Wife from seeking interim

attorney’s fees and that Wife’s evidence was insufficient to show that the requested

                                            7
fees were necessary to protect the children’s safety and welfare. Despite having been

fully apprised of Husband’s objections, the trial court orally granted Wife’s motion at

the conclusion of the hearing. Because Husband had clearly informed the trial court

of his complaints to the motion and the trial court had ruled, Husband was not

required to re-raise his substantive objections when presented with a proposed form

of order reducing the trial court’s oral ruling to writing. See Tex. R. App. P. 33.1(a);

DHI Holdings, 650 S.W.3d at 525. Accordingly, error was preserved.

C. Did the Trial Court Abuse its Discretion?

      Husband argues that the trial court abused its discretion by ordering him to pay

interim attorney’s fees to Wife because (1) the premarital agreement clearly prohibits

the payment of such fees “during the pendency of any dissolution proceeding” and

(2) the evidence was legally and factually insufficient to establish that the fees awarded

were reasonable and necessary to protect the safety and welfare of the children.

      It is undisputed that the premarital agreement prohibits the payment of interim

attorney’s fees incurred for divorce-related issues.      Indeed, the language of the

agreement is very clear:

      During the pendency of any dissolution proceeding, neither party may
      be required to pay interim attorney’s fees, costs, or other expenses to the
      other party or the other party’s attorney. Each party further agrees to
      pay his or her own attorney’s fees, costs, and other expenses on final
      hearing of any dissolution proceeding.




                                            8
Thus, the only possible basis for the trial court’s award of interim attorney’s fees to

Wife is that such fees were necessary to protect the “safety and welfare” of the

children.5 Tex. Fam. Code Ann. § 105.001(a)(5).

      A party seeking interim attorney’s fees under Section 105.001(a)(5)—such as

Wife in this case—has the burden to show that the requested fees are necessary to

protect the safety and welfare of the children. Rogers, 370 S.W.3d at 446; see In re

Sartain, No. 01-07-00920-CV, 2008 WL 920664, at *2 n.2 (Tex. App.—Houston [1st

Dist.] Apr. 3, 2008, orig. proceeding) (mem. op.). Where there is no immediate threat

to the children’s safety and welfare, an award of attorney’s fees under Section

105.001(a)(5) is generally inappropriate.       See In re Payne, No. 03-17-00757-CV,

2018 WL 1630933 at *3 (Tex. App.—Austin Apr. 5, 2018, orig. proceeding) (mem.

op.); In re T.M.F., No. 09-10-00019-CV, 2010 WL 974577, at *2 (Tex. App.—

Beaumont Mar. 18, 2010, orig. proceeding) (per curiam) (mem. op.). Because Wife

failed to show that the children’s safety or welfare was in jeopardy, the trial court

abused its discretion in awarding her fees under Section 105.001(a)(5).

      First, with respect to the $12,077.50 in fees awarded for work already

performed, such retroactive fee-shifting is not authorized by Section 105.001(a)(5).


      5
       Husband contends that the premarital agreement prohibits Wife from seeking
any interim attorney’s fees, including those incurred for the protection of the
children’s “safety and welfare.” Because we hold that the evidence was insufficient to
show that the interim fees in question were necessary to protect the children’s “safety
and welfare,” we need not decide whether the premarital agreement precludes Wife
from seeking interim fees under Section 105.001(a)(5). See Tex. R. App. P. 47.1.

                                            9
See Sartain, 2008 WL 920664, at *2; Saxton v. Daggett, 864 S.W.2d 729, 736 (Tex.

App.—Houston [1st Dist.] 1993, no writ). Section 105.001(a)(5) is concerned with

protecting children from existing, imminent threats to their “safety and welfare,” and

retroactively shifting the burden to pay fees for work already performed—and from

which the children have already received any benefits—does nothing to guard against

present threats.   See Saxton, 864 S.W.2d at 736 (recognizing that “the fruits of

discovery [that had previously been] accomplished . . . were already available and

would in the future promote the safety and welfare of the children to the extent of

their power to do so” and that “the extent of that power was not increased by

retroactively shifting the cost of that discovery to [relator]”). Thus, the trial court

abused its discretion in ordering Husband to pay these fees for work already

performed.

      Though the $15,000 in fees awarded for future work—unlike those awarded

for previously-performed work—could at least theoretically have been necessary to

protect the children from a current threat to their safety and welfare, Wife failed to

show that this was, in fact, the case. Indeed, there is nothing in the record to suggest

the existence of an immediate threat to the children’s safety and welfare. See T.M.F.,

2010 WL 974577, at *2.        When asked why the requested attorney’s fees were

necessary to protect the children’s safety and welfare, Wife merely stated that she had

previously sought a protective order against Husband and that she had filed for



                                          10
divorce—at least in part—to protect the children.6            However, this testimony

concerning past dangers to the children’s safety and welfare is not evidence of an

existing, imminent threat.     Moreover, shortly after the divorce proceeding was

commenced, the trial court entered temporary orders that eliminated any then-extant

threats to the safety and welfare of the children, and during her testimony, Wife did

not allege that any new threats had emerged since the entry of the temporary orders.7


      6
        Both in her motion and in her response to Husband’s petition for writ of
mandamus, Wife asserts that the interim attorney’s fees were necessary to “equalize
attorney’s fees in this case” and “level[] . . . the playing field.” According to Wife,
without the “leveling of the playing field,” the children’s best interest will be trampled
because of Husband’s superior resources. However, the children’s best interest is not
the operative standard for awarding fees under Section 105.001(a)(5); rather, the trial
court must consider only whether the requested fees are necessary to protect the
children’s safety and welfare. See Tex. Fam. Code Ann. § 105.001(a)(5); In re Mansfield,
No. 04-19-00249-CV, 2019 WL 2439104, at *2 (Tex. App.—San Antonio June 12,
2019, orig. proceeding) (mem. op.). Thus, a court may not award fees under Section
105.001(a)(5) in order to “level the playing field.” Payne, 2018 WL 1630933, at *2; see
Saxton, 864 S.W.2d at 736.
      7
        In her briefing in this court, Wife—relying on McCain v. McCain, 636 S.W.3d
679 (Tex. App.—Austin 2021, no pet.), and Marcus v. Smith, 313 S.W.3d 408 (Tex.
App.—Houston [1st Dist.] 2009, no pet.)—argues that her lack of resources
constitutes a “threat” to the children’s safety and welfare because without the
payment of the requested fees, she will be unable to advocate for the children’s best
interest. This is plainly an attempt to dress up her request to “level the playing field”
in the divorce proceeding in the clothing of a plea for protection of the children’s
safety and welfare pursuant to Section 105.001(a)(5). However, as noted above,
“leveling the playing field” is not a valid basis for awarding fees under Section
105.001(a)(5). See Payne, 2018 WL 1630933 at *2; Saxton, 864 S.W.2d at 736. Further,
McCain and Marcus are distinguishable in that they are both modification cases
involving fee awards pending appeal under Section 109.001(a)(5), which contains
broader language than Section 105.001(a)(5). Compare Tex. Fam. Code Ann.
§ 105.001(a)(5) (authorizing the court “to make a temporary order . . . for the safety
and welfare of the child . . . for payment of reasonable attorney’s fees and expenses”),

                                           11
Cf. T.M.F., 2010 WL 974577, at *2 (noting that “any immediate threat to the health

and safety of the children” had been effectively eliminated by the trial court’s

temporary orders). Further, while Wife’s counsel vaguely testified that Wife was

requesting fees for “work that’s going to be done in the future for these kids,” she

provided no specifics regarding the nature of this work or what threats, if any, to the

children’s safety and welfare it would address.8 Thus, Wife failed to meet her burden

under Section 105.001(a)(5). See Rogers, 370 S.W.3d at 446; Sartain, 2008 WL 920664,

at *2 n.2.




with id. § 109.001(a)(5) (stating that “the court may make any order necessary to preserve
and protect the safety and welfare of the child during the pendency of an appeal as the court
may deem necessary and equitable” (emphasis added)). Moreover, McCain, the primary case
on which Wife relies to support her position, is factually distinguishable in that, unlike
Wife, the mother in that case testified that she had exhausted all available credit and
provided specific details concerning her budget and—crucially—how the children
would be impacted if the court did not award her the requested fees. See 636 S.W.3d
at 684–85.
       8
        The trial court based the $15,000 fee award on Wife’s counsel’s estimate of the
additional billable hours to be incurred through the end of the divorce proceeding.
However, this additional work, which includes eight hours each for (1) conducting
and supplementing discovery, (2) attending mediation, (3) preparing for trial, and
(4) attending trial, plus an additional three hours for preparing final orders, would
appear to pertain to both divorce-related and child-related matters. Wife’s counsel
made no attempt to distinguish between divorce-related work and child-related work
in her estimate. Thus, even if Wife could show that some portion of this anticipated
future work were necessary to protect the safety and welfare of the children, she
certainly has not shown that the entire $15,000 fee award is necessary for that
purpose. As the movant, it was Wife’s burden to show the precise amount of fees
necessary to protect the children’s safety and welfare. See Rogers, 370 S.W.3d at 446.

                                             12
      Because Wife failed to present sufficient evidence to show that the children’s

safety or welfare was in jeopardy if the fees were not awarded,9 the trial court abused

its discretion by ordering Husband to pay Wife interim attorney’s fees pursuant to

Section 105.001(a)(5).     See Rogers, 370 S.W.3d at 448; see also In re O’Connor,

No. 03-21-00159-CV, 2021 WL 3868758, at *2–3 (Tex. App.—Austin Aug. 31, 2021,

orig. proceeding) (mem. op.); Mansfield, 2019 WL 2439104, at *3; Payne, 2018 WL

1630933, at *3; cf. In re Jenkins, No. 10-21-00169-CV, 2021 WL 4080260, at *3 (Tex.

App.—Waco Sept. 8, 2021, orig. proceeding) (mem. op.) (directing trial court to

vacate order awarding fees under Section 109.001(a)(5) of the Texas Family Code



      9
         Wife argues that because, in considering Wife’s fee motion, the trial court took
judicial notice of its file and prior proceedings, including three previous evidentiary
hearings held between August 2021 and October 2022, and Husband has not filed a
record of these prior hearings with this court, we must presume that the evidence
supports the trial court’s order awarding fees. First, we note that it is unclear exactly
what the trial court judicially noticed. At one point the trial court stated, “I’ve already
taken judicial notice of the Court’s file. But as to any testimony that took place,
certainly, I would not be aware of it.” Second, a trial court may take not take judicial
notice of testimony from prior proceedings in the same case. Guyton v. Monteau,
332 S.W.3d 687, 692–93 (Tex. App.—Houston [14th Dist.] 2011, no pet.); see Tex. R.
Evid. 201–04; Garza v. State, 996 S.W.2d 276, 280 (Tex. App.—Dallas 1999, pet. ref’d)
(“[T]rial testimony is a mutable product of human memory and subject to different
interpretations. It does not carry the high degree of indisputability required to justify
taking judicial notice.”). “When evidence is the subject of improper judicial notice, it
amounts to no evidence.” Guyton, 332 S.W.3d at 693 (first citing Augillard v. Madura,
257 S.W.3d 494, 503 n.14 (Tex. App.—Austin 2008, no pet.); and then citing Paradigm
Oil, Inc. v. Retamco Operating, Inc., 161 S.W.3d 531, 540 (Tex. App.—San Antonio 2004,
pet. denied)). Thus, far from presuming that the evidence presented at these prior
hearings supports the trial court’s order, we hold that the trial court abused its
discretion to the extent that it relied upon any such evidence in ruling on Wife’s fee
motion. See id. at 692.

                                            13
because “[t]here was no evidence that the children’s safety or welfare was at stake or

in jeopardy if the attorney’s fees were not awarded”).

D. Does Husband Have an Adequate Remedy by Appeal?

      Temporary orders issued pursuant to Family Code Section 105.001, such as the

one here, “are not subject to interlocutory appeal.”           Tex. Fam. Code Ann.

§ 105.001(e). Accordingly, “[w]hen a trial court abuses its discretion in the issuance of

temporary orders in a [suit affecting the parent–child relationship], mandamus relief is

proper because there are no adequate appellate remedies.”          O’Connor, 2021 WL

3868758, at *1; see also Dancy v. Daggett, 815 S.W.2d 548, 549 (Tex. 1991) (orig.

proceeding) (holding mandamus to be an appropriate remedy because “the trial

court’s issuance of temporary orders is not subject to interlocutory appeal”); Rogers,

370 S.W.3d at 445 (“Assuming a clear abuse of discretion in a temporary order in a

suit affecting the parent–child relationship, mandamus may lie on the basis that there

are no appellate remedies that are considered adequate.”); T.M.F., 2010 WL 974577,

at *2 (“Mandamus is a proper remedy to attack issuance of a temporary order issued

in a custody case because such orders are not subject to interlocutory appeal.”).

Moreover, because the trial court’s order required immediate payment of the fees and

there is no guarantee that Husband would be able to claw back the fees once paid, a

successful appeal of the order would not necessarily make Husband whole. Cf. In re

Mansour, 630 S.W.3d 103, 105 (Tex. App.—San Antonio 2020, orig. proceeding)

(“When, as here, a trial court’s temporary orders under [S]ection 109.001 require the

                                           14
immediate payment of attorney’s fees, review of the award during a pending appeal

does not provide an adequate remedy at law.” (quoting Mansfield, 2019 WL 2439104,

at *2)); In re Jafarzadeh, No. 05-14-01576-CV, 2015 WL 72693, at *1 (Tex. App.—

Dallas Jan. 2, 2015, orig. proceeding) (mem. op.) (“[B]ecause the trial court’s order

requiring interim payments of attorney’s fees during appeal is not conditioned on

successful appeal and thus requires immediate compliance, consideration of relator’s

complaint before the determination of the appeal of the final judgment is

appropriate.”).   Therefore, Husband lacks an adequate remedy by appeal, and

mandamus review is appropriate.10

                                  IV. CONCLUSION

      Because the trial court clearly abused its discretion by awarding Wife interim

attorney’s fees pursuant to Section 105.001(a)(5) and because Husband has no

adequate remedy by appeal, Husband is entitled to mandamus relief. Accordingly, we

conditionally grant a writ of mandamus and direct the trial court to vacate its

      10
         Citing In re Ford Motor Co., 988 S.W.2d 714, 722 (Tex. 1998) (orig. proceeding),
and In re Chu, 134 S.W.3d 459, 468 (Tex. App.—Waco 2004, orig. proceeding), Wife
argues that mandamus review of an interim fee award is appropriate only in extreme
cases in which a party’s ability to prosecute the case is jeopardized by having to pay—
or being unable to pay—the fees. However, these cases are distinguishable. Ford did
not concern temporary fees awarded in a suit affecting the parent–child relationship;
rather, it involved attorney’s fees issued as a discovery sanction under Rule 215 of the
Texas Rules of Civil Procedure. 988 S.W.2d at 718, 720–21. Moreover, the fees at
issue in Chu were awarded to an attorney ad litem pursuant to Section 107.015 of the
Family Code. 134 S.W.3d at 467–68. Wife has not cited any cases extending Ford’s or
Chu’s reasoning to proceedings concerning interim fees awarded under Section
105.001(a)(5), and we decline to do so here.

                                           15
October 20, 2022 “Order on Petitioner’s Motion for Interim Attorney’s Fees.” See

Tex. R. App. P. 52.8(c). Our writ will issue only if the trial court fails to comply.

                                                        /s/ Dana Womack

                                                        Dana Womack
                                                        Justice

Delivered: December 22, 2022




                                            16